t c summary opinion united_states tax_court aaron d brown and leslie p brown petitioners v commissioner of internal revenue respondent docket no 4460-07s filed date aaron d brown and leslie p brown pro sese ric d hulshoff for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners’ federal income taxes of dollar_figure for and dollar_figure for the only issue for decision is whether petitioners are entitled to deductions for simplified_employee_pension sep contributions for and background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioners resided in arizona petitioner aaron d brown mr brown is president and a shareholder of aaron brown mortgage inc corporation the corporation has elected to be taxed as an s_corporation petitioners are the only employees of the corporation petitioner leslie p brown mrs brown reported wages from the corporation of dollar_figure for each of and mr brown reported wages from the corporation of dollar_figure for each of and the corporation established an sep account with the vanguard group on date a form 5305-sep simplified_employee_pension - individual_retirement_accounts contribution agreement agreement was signed by mr brown as president of the corporation article i - eligibility requirements provides that 1resolution of this issue will determine the amount of petitioners’ allowable deductions on schedule a itemized_deductions the employer agrees to make yearly discretionary contributions to the individual_retirement_account ira of all employees who are years or older and have worked for the employer at least one- half year out of the last years the instructions on the form caution the employer all eligible employees must be allowed to participate in the sep in april of the corporation made a dollar_figure sep contribution to an ira for for mr brown on their form sec_1040 u s individual_income_tax_return for and petitioners deducted dollar_figure from their gross_income representing the contributions made by the corporation to the vanguard sep plan for mr brown petitioners also deducted dollar_figure from gross_income for and for ira contributions made by mrs brown respondent examined the returns and disallowed the sep deductions in both years because petitioners had not established that you are entitled to this deduction discussion the commissioner’s deficiency determinations are presumed correct and taxpayers generally have the burden of proving that the determinations are incorrect rule a 290_us_111 under certain 2the corporation chose terms on the form agreement that are less restrictive than the statutory requirements see sec_408 circumstances however sec_7491 may shift the burden to the commissioner with respect to any factual issue affecting the liability for tax because there is no factual issue in dispute sec_7491 is inapplicable and the burden_of_proof does not shift to respondent an sep is an individual_retirement_account or annuity ira to which an employer makes a contribution sec_401 the employer may deduct sep contributions for the taxable_year if they are made no later than the due_date of the return for the taxable_year sec_404 the arrangement will qualify as an sep for a taxable_year only if certain requirements are met the employer must contribute to the sep of each employee who a has attained the age of b has performed service for the employer for at least of the immediately preceding years and c has received at least dollar_figure in compensation from the employer for the year sec_408 respondent argues that the corporation was the proper entity to have claimed the deduction if at all and not petitioners petitioners’ claiming the deduction instead of the corporation is not what causes the deficiency however see sec_1366 respondent argues further that the deduction is improper because no sep contribution was made for the only other employee 3certain types of employees are excluded from these requirements see sec_410 c of the corporation mrs brown the contribution does not meet the requirements of sec_408 according to respondent petitioners argued at trial that they have been caught by a mere technicality the court disagrees with petitioners’ contention that the failure of the corporation to contribute to an ira in favor of an employee mrs brown was a mere technicality the requirement aimed at fairness and equitable treatment for employees is one of the few basic provisions of the sep regime even if the provision could fairly be characterized as a technicality it is one that was brought to the attention of the president of the corporation mr brown more than once in the agreement mr brown as president signed and agreed to the provisions contained in the agreement including the requirement that each employee receive from the corporation a contribution to his or her ira petitioners’ contention in their petition is that the sec_318 rules of attribution treat the contribution to mr brown’s ira as a contribution to mrs brown’s ira the problem with this position is that sec_318 constructive_ownership of stock as the title implies addresses stock ownership not ira or sep contributions for example an individual shall be considered as owning the stock owned directly or indirectly by or for his spouse sec_318 in addition sec_318 applies to those provisions of this subchapter to which the rules contained in this section are expressly made applicable sec_318 sec_318 lists the provisions to which the rules contained in subsection a apply sec_408 is not one of the provisions listed in sec_318 and is not in the same subchapter of the code as sec_318 for the reasons stated respondent’s determination is sustained to reflect the foregoing decision will be entered for respondent
